DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered. 
Response to Amendment
The amendment filed on 3/28/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Su (20180204531) in view of Okazaki (20150138464).
As to claim 1, Su (Figs. 1-3E) discloses a display panel (display panel of subpixels [0031-0033]), comprising: 
a display area, comprising a plurality of pixels arranged in an array (the display area of the display panel includes a matrix of subpixels arranged in rows and columns [0033]), 
wherein each pixel comprises a plurality of sub-pixels, and at least some sub-pixels among the plurality of sub-pixels included in each pixel have different colors (each pixel unit PG includes red, green, blue, and white subpixels [0053,0059]).
Su does not expressly disclose wherein in some rows of sub-pixels of all rows of sub-pixels, polarities of display signals inputted to some sub-pixels among sub-pixels having the same color are different, and in each of the remaining rows of sub-pixels of the all rows of sub-pixels, a polarity of a display signal inputted to each of sub-pixels having the same color is same.
Okazaki (Figs. 1-3A) discloses wherein in some rows of sub-pixels of all rows of sub-pixels, polarities of display signals inputted to some sub-pixels among sub-pixels having the same color are different (for the array of sub-pixels, in each of the Red and Green rows of sub-pixels the polarities of adjacent same color red subpixels are different and polarities of adjacent same color green sub-pixels are different [0042-0046]), and in each of the remaining rows of sub-pixels of the all rows of sub-pixels, a polarity of a display signal inputted to each of sub-pixels having the same color is same (for the remaining rows of sub-pixels in the array of sub-pixels, each line includes Blue and White sub-pixels where the polarities of same color blue sub-pixels are the same and polarities of same color green sub-pixels are the same [0042-0046]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have provided different polarities to some same color subpixels and Okazaki in the display of Okazaki. The suggestion/motivation would have been to prevent flicker and improve image quality [0010].
As to claim 13, Su (Figs. 1-3E) discloses a method for driving a display panel (method of driving a display panel of subpixels [0031-0033]), wherein the display panel comprises a display area, the display area comprises a plurality of pixels arranged in an array (the display area of the display panel includes a matrix of subpixels arranged in rows and columns [0033]), each pixel comprises a plurality of sub-pixels, and at least some sub-pixels among the plurality of sub-pixels included in each pixel have different colors (each pixel unit PG includes red, green, blue, and white subpixels [0053,0059]). 
Su does not expressly disclose driving, polarities of display signals inputted to some sub-pixels among sub-pixels in some rows of sub-pixels of all rows of sub-pixels, to be different, and driving, a polarity of a display signal inputted to each of sub-pixels having the same color in each of the remaining rows of sub-pixels of the all rows of sub-pixels, to be the same.
Okazaki (Figs. 1-3A) discloses driving, polarities of display signals inputted to some sub-pixels among sub-pixels in some rows of sub-pixels of all rows of sub-pixels, to be different (for the array of sub-pixels, in each of the Red and Green rows of sub-pixels the polarities of adjacent same color red subpixels are different and polarities of adjacent same color green sub-pixels are different [0042-0046]), and driving, a polarity of a display signal inputted to each of sub-pixels having the same color in each of the remaining rows of sub-pixels of the all rows of sub-pixels, to be the same (for the remaining rows of sub-pixels in the array of sub-pixels, each line includes Blue and White sub-pixels where the polarities of same color blue sub-pixels are the same and polarities of same color green sub-pixels are the same [0042-0046]).
Okazaki in the display of Okazaki. The suggestion/motivation would have been to prevent flicker and improve image quality [0010].
As to claim 16, Su (Figs. 1-3E) discloses a display device (display device including display panel of subpixels [0031-0033]), comprising: 
a display panel comprising a display area (display panel includes display area of subpixels [0031-0033]), 
wherein the display area comprises a plurality of pixels arranged in an array (the display area of the display panel includes a matrix of subpixels arranged in rows and columns [0033]), each pixel comprises a plurality of sub-pixels, and at least some sub-pixels among the plurality of sub-pixels included in each pixel have different colors (each pixel unit PG includes red, green, blue, and white subpixels [0053,0059]).
Su does not expressly disclose wherein in some rows of sub-pixels of all rows of sub-pixels, polarities of display signals inputted to some sub-pixels among sub-pixels having the same color are different, and in each of the remaining rows of sub-pixels of the all rows of sub-pixels, a polarity of a display signal inputted to each of sub-pixels having the same color is same.
Okazaki (Figs. 1-3A) discloses wherein in some rows of sub-pixels of all rows of sub-pixels, polarities of display signals inputted to some sub-pixels among sub-pixels having the same color are different (for the array of sub-pixels, in each of the Red and Green rows of sub-pixels the polarities of adjacent same color red subpixels are different and polarities of adjacent same color green sub-pixels are different [0042-0046]), and in each of the remaining rows of sub-pixels of the all rows of sub-pixels, a polarity of a display signal inputted to each of sub-
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have provided different polarities to some same color subpixels and the same to same color subpixels in the remaining rows as taught by Okazaki in the display of Okazaki. The suggestion/motivation would have been to prevent flicker and improve image quality [0010].
As to claim 3, Okazaki (Figs. 1-3A) discloses for the sub-pixel row in which the polarities of the display signals inputted to some sub-pixels among the sub-pixels having the same color are different: the sub-pixels having the same color comprise first sub-pixels and second sub-pixels, a display signal having a positive polarity is inputted to the first sub-pixels, a display signal having a negative polarity is inputted to the second sub-pixels, and a quantity of the first sub-pixels is equal to a quantity of the second sub-pixels (in each of the Red and Green sub-pixel rows the first sub-pixel is positive and the second sub-pixel is negative where the number of positive sub-pixels is equal to the number of negatives [0042-0046]). 
As to claim 4, Su (Figs. 1-3E) discloses for the sub-pixel row in which the polarities of the display signals inputted to some sub-pixels among the sub-pixels having the same color are different: polarities of display signals inputted to some two adjacent sub-pixels are the same (in a first row, data lines D13 and D12 apply a negative polarity to adjacent white and red subpixels [0059-0061]), and polarities of display signals inputted to remaining two adjacent sub-pixels are different (in a first row, data line D16 applies a positive polarity to a red subpixel and data line D15 applies a negative polarity to an adjacent green subpixel [0059-0061]). 
claim 5, Su (Figs. 1-3E) discloses the display panel further comprises: a plurality of data lines, wherein one column of sub-pixels is disposed between any two adjacent data lines, sub-pixels located in an odd row are electrically connected to an adjacent data line on the right side, and sub-pixels located in an even row are electrically connected to an adjacent data line on the left side (odd rows of subpixels have subpixels connected to data lines D to the right of the subpixels and even rows of subpixels have subpixels connected to data lines D to the left of the subpixels [0042,0059]). 
As to claim 6, Su (Figs. 1-3E) discloses polarities of display signals inputted to at least some two adjacent data lines are opposite (polarities applied to adjacent subpixels in a first row by data lines D12 and D13 are negative and polarities applied to adjacent subpixels in a first row by data lines D9 and D10 are positive as shown in 3E [0059-0061]). 
As to claim 11, Su (Figs. 1-3E) discloses each pixel comprises four sub-pixels (each pixel unit PG includes red, green, blue, and white subpixels [0053,0059]). 
As to claim 12, Su (Figs. 1-3E) discloses each pixel comprises one red sub-pixel, two green sub-pixels and one blue sub-pixel; or each pixel comprises one red sub-pixel, one green sub-pixel, one blue sub-pixel and one white sub-pixel (each pixel unit PG includes red, green, blue, and white subpixels [0053,0059]). 
As to claim 14, Su (Figs. 1-3E) discloses the method further comprises: driving, polarities of display signals inputted to some sub-pixels among the sub-pixels having the same color in any row of the plurality of sub-pixels, to be different (in a first row, data line D16 applies a positive polarity to a first red subpixel and data line D12 applies a negative polarity to a second red subpixel [0059-0061]). 
Claims 7-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Su (20180204531) in view of Okazaki (20150138464) and Oelhafen (20100013864).
claim 7, Su (Figs. 1-3E) discloses the display panel further comprises: 
a plurality of data lines (data lines D1-D17 [0060]); 
wherein the plurality of data lines are electrically connected to the sub-pixels (data lines D are connected to subpixels of the display applying data signals to each subpixel [0060,0061]); and
input the display signals to the sub-pixels via the data lines, to enable the polarities of the display signals inputted to some sub-pixels among the sub-pixels having the same color in the at least one row of the plurality of sub-pixels, to be different (in a first row, data line D16 applies a positive polarity to a first red subpixel and data line D12 applies a negative polarity to a second red subpixel [0059-0061]). 
Su in view of Okazaki does not expressly disclose a frame area surrounding the display area; or the frame area comprises multiplexers and data buses, outputting ends of the multiplexers are electrically connected to the plurality of data lines, and inputting ends of the multiplexers are electrically connected to the data buses; and the multiplexers are configured to input, in a time-sharing manner, display signals inputted by the data buses, to the plurality of data lines that are correspondingly connected with the multiplexers.
Oelhafen (Figs. 1-9F) discloses a frame area surrounding the display area (area surrounding the pixel array which includes drivers and controllers [0005,0034-0037]); and 
the frame area comprises multiplexers and data buses, outputting ends of the multiplexers are electrically connected to the plurality of data lines, and inputting ends of the multiplexers are electrically connected to the data buses (demultiplexing circuits 21 each include a plurality of switches 21.1-21.3 output data signals to display panel data lines for corresponding subpixel columns and each receive inputs from data driver signal lines S 19 [0035,0036,0041-0043]); and 

At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have implemented multiplexers as taught by Oelhafen in the display device of Su as modified by Okazaki. The suggestion/motivation would have been to reduce the required number of source outputs allowing increased display size [0005].
As to claim 8, Oelhafen (Figs. 2-7C) discloses when the display panel comprises a first multiplexer with a first structure, a ratio of a quantity of outputting ends of to a quantity of inputting ends of the first multiplexer is a first ratio (the cycle of Fig. 4A shows pixel n-1 and pixel n receive data signals from two demultiplex circuits each including 3 switches 21.1-21.3 controlled by 3 select lines 22.1-22.3 with each demultiplex circuit receiving data bus signals Sn-1 and Sn, respectively, and therefore having an ouput/input ratio of 3/1 [0037,0040-0043]), a quantity of data buses included in a first cycle unit corresponding to the first multiplexer (data bus signals Sn-1 and Sn are applied for pixel n-1 and pixel n).
Su in view of Okazaki and Oelhafen (first embodiment) does not expressly disclose when the display panel comprises a second multiplexer with any other structure different from the first structure, a ratio of a quantity of outputting ends of to a quantity of inputting ends of the second multiplexer is a second ratio, the first ratio is different from the second ratio, and a quantity of data buses included in a second cycle unit corresponding to the second multiplexer, the first multiplexer and the second multiplexer are any two of the multiplexers; and each cycle 
Oelhafen (Figs. 8A-9F) discloses when the display panel comprises a second multiplexer with any other structure different from the first structure, a ratio of a quantity of outputting ends of to a quantity of inputting ends of the second multiplexer is a second ratio, the first ratio is different from the second ratio (the cycle of Fig. 8A shows pixel n-1 and pixel n receive data signals from one demultiplex circuit including 6 switches 21.0-21.5 controlled by 6 select lines 22.0-22.5 with each demultiplex circuit receiving a data bus signal Sm and therefore having an ouput/input ratio of 6/1 while both instances still apply polarity reversal to the subpixels [0051,0054-0056]), a different quantity of data buses included in a second cycle unit corresponding to the second multiplexer (a single data bus signal Sm is applied for pixel n-1 and pixel n), the first multiplexer and the second multiplexer are any two of the multiplexers (the multiplexer of the second embodiment is larger with a different mux ratio than the first embodiment); and 
each cycle unit comprises a plurality of data buses, and polarity reversal manners of display signals in the data buses in different cycle units are the same (both instances still apply polarity reversal to the subpixels where polarity reversal is controlled by switches between data bus and each data line in each embodiment).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have implemented multiplexers as taught by Oelhafen in the display device of Su as modified by Okazaki. The suggestion/motivation would have been to reduce the required number of source outputs allowing increased display size [0005].
As to claim 9, Oelhafen (Figs. 1-9F) discloses the first ratio or the second ratio is inversely related to a quantity of data buses included in a cycle unit corresponding to each 
As to claim 10, Oelhafen (Figs. 1-9F) discloses the first ratio or the second ratio is is 2, and the quantity of data buses included in the cycle unit is 12; or the first ratio or the second ratio is 3, and the quantity of data buses included in the cycle unit is 8; or the first ratio or the second ratio is 6, and the quantity of data buses included in the cycle unit is 4 (Fig. 4A shows an ouput/input ratio of 3/1 with Sn source inputs and thus n=12 source lines in a 24 subpixel wide matrix display while the cycle of Fig. 8A shows an ouput/input ratio of 6/1 with Sm source inputs and thus m=4 source lines in a 24 subpixel wide matrix display [0004-0005,0037,0040-0043,0051,0054-0056]). 
As to claim 15, Su (Figs. 1-3E) discloses the display panel comprises a plurality of data lines (data lines D1-D17 [0060]), the plurality of data lines are electrically connected to the sub-pixels (data lines D are connected to subpixels of the display applying data signals to each subpixel [0060,0061]), and inputting the display signals to the sub-pixels via the data lines, to enable the polarities of the display signals inputted to some sub-pixels among the sub-pixels having the same color in the at least one row of the plurality of sub-pixels, to be different (in a first row, data line D16 applies a positive polarity to a first red subpixel and data line D12 applies a negative polarity to a second red subpixel [0059-0061]).
Su does not expressly disclose a frame area surrounding the display area, the frame area comprises multiplexers and data buses, outputting ends of the multiplexers are electrically connected to the plurality of data lines, and inputting ends of the multiplexers are electrically connected to the data buses; and the method further comprises: inputting, by the multiplexers 
Oelhafen (Figs. 1-9F) discloses a frame area surrounding the display area (area surrounding the pixel array which includes drivers and controllers [0005,0034-0037]); and 
the frame area comprises multiplexers and data buses, outputting ends of the multiplexers are electrically connected to the plurality of data lines, and inputting ends of the multiplexers are electrically connected to the data buses (demultiplexing circuits 21 each include a plurality of switches 21.1-21.3 output data signals to display panel data lines for corresponding subpixel columns and each receive inputs from data driver signal lines S 19 [0035,0036,0041-0043]); and 
inputting, by the multiplexers in a time-sharing manner, display signals inputted by the data buses, to the plurality of data lines that are correspondingly connected with the multiplexers (selection lines 22.1-22.3 apply time-sharing control signals to control switches 21.1-21.3 of demultiplexing circuits 21 in order to alternate applying data signals to data lines with time [0035,0036,0041-0043]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have implemented multiplexers as taught by Oelhafen in the display device of Su. The suggestion/motivation would have been to reduce the required number of source outputs allowing increased display size [0005].

Response to Arguments
Applicant's arguments with respect to claims 1, 13, and 16 and claims dependent thereon have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628           

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628